Citation Nr: 1720365	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for undifferentiated type schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on  appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2015, and July 2016, the Board remanded the claims for additional development and it now returns for further appellate review. In September 2016 the Veteran notified the VA that he had suffered a stroke and was trying to rehabilitate.  The Veteran also wrote that he would not be able to attend the exams scheduled on September 29, 2016 and October 3, 2016.  In an October 2016 Report of General Information, the VA indicated that it had received the Veteran's letter and had canceled the appointments,  the VA also informed Veteran that his case would be rated based on incomplete records.  In a Deferred Rating Decision dated October 2016, the Veteran requested that the VA schedule an examination on November 5, 2016 because he would be available around this time.  A VA examination was scheduled for January 19. 2017, the Veteran did not report for the exam.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that this case must be remanded.  In an April 2017 Appellant's Post-Remand Brief, the Veteran through his representative indicated a worsening symptomatology of his service connected cervical spine disability and schizophrenia, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability). 

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that either the veteran's single service connected disability is ratable at 60 percent or more; or, if the veteran has two or more service connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16 (a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16 (b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).

The Veteran claims that he is unable to seek or maintain active employment because of his service-connected disabilities.  The Veteran's TDIU application reflects that he was most recently employed as a cook from 1984 to 1986, has completed high school, and has not received additional education and training. 

Thus, the Veteran must be afforded a new VA examination to determine the current level of severity for his service connected disabilities to obtain a new opinion as to the impact of this disability on his ability to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's most recent VA treatment records. 

2.  After completion of the above, schedule an examination to determine the current severity of the Veteran's service connected cervical spine degeneration and schizophrenia.  The claims files must be made available for review by the examiner and the examiner should note such review in the report.  The examiner should identify the symptoms resulting from the service connected disabilities and provide an opinion as to whether these disabilities renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background, including whether any form of sedentary work is possible.  His age and non service connected disorders should not be considered. 

The rationale for all opinions expressed must also be provided.

3.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




